Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 27, 2022 in response to a previous requirement for restriction.  This application is a national stage application of PCT/JP2018/001266, filed January 17, 2018, which claims benefit of foreign application JP2017-007130, filed January 19, 2017.
Claims 1-14 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4, 11, and 13, drawn to a composition of chitin or chitosan, filed June 27, 2022, is acknowledged. 
Claims 5-10, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4, 11, and 13 are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are directed to compositions comprising chitin and/or chitosan as a main component.  In the absence of further guidance from the claims or the specification, it would not be clear to one skilled in the art what the precise meaning of the limitation “as a main component” is.  For example, this term could refer to a requirement that the chitin and/or chitosan be present as more than a certain percentage of the composition by weight.  Alternately, it could refer to the chitin and/or chitosan exerting a particular biological effect rather than functioning as a carrier for a separate active agent.  Still further, it could require that the chitin and/or chitosan be present in a greater amount than whatever other components are present that perform the same function.
Therefore in the absence of further guidance the claims are seen to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (“Influence of molecular weight on oral absorption of water soluble chitosans” Journal of Controlled Release vol. 102 pp. 383-394, Reference included with PTO-892)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan as a main component.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  The limitation “as a main component” is not seen as further limiting the claim scope, since it does not specify what is intended by the term “main component.” Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps.  Dependent claim 3 further defines the average molecular weight of the chitin and/or chitosan.  Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Chae et al. discloses a study of the molecular weight dependent absorption properties of chitosan. (p. 384 right column second paragraph) Specific chitosan compositions having various molecular weights including values of 3.8 and 7.5 kDa falling within the scope of claim 3. (p. 384 right column second paragraph) These chitosans were orally administered to rats to evaluate their intestinal permeability. (p. 386 left column section 2.6) Chitosans were seen to be orally absorbed, (p. 390 figure 4) and therefore are reasonably considered to be drugs for evaluating intestinal permeability according to the present claims.
Therefore Chae et al. anticipates the claimed invention.

Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (“Low Dosage of Chitosan Supplementation Improves Intestinal Permeability and Impairs Barrier Function in Mice.” BioMed Research International vol. 2016 article ID 4847296 http://dx.doi.org/10.1155/2016/4847296, Reference included with PTO-892)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan as a main component.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  The limitation “as a main component” is not seen as further limiting the claim scope, since it does not specify what is intended by the term “main component.” Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps.  Dependent claim 3 further defines the average molecular weight of the chitin and/or chitosan.  Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Guan et al. discloses a study of the effect of chitosan on intestinal barrier function in mice. (p. 1 right column first paragraph) The chitosan used had an average molecular weight of 1000-2000, falling within the range recited in claim 3. (p. 2 let column first paragraph) This chitosan was seen to affect intestinal permeability. (p. 2 right column second paragraph) The chitosan described by Guan et al. is determined to be a drug according to the present claims, thereby anticipating the claimed invention.

Claims 1, 2, 4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machova et al. (“Ultrasonic depolymerization of the chitin–glucan complex from Aspergillus niger and antimutagenic activity of its product” Ultrasonics Sonochemistry (1999) vol. 6 pp. 111-114)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan as a main component.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  The limitation “as a main component” is not seen as further limiting the claim scope, since it does not specify what is intended by the term “main component.” Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps.  Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Machova et al. discloses a study of the oral absorption and systemic antimutagenic effect of a chitin-glucan complex. (p. 111 right column second and third paragraph) The lower molecular weight complex was seen to be orally absorbed and produce a systemic effect. (p. 113 right column first paragraph, p. 114 left column first and second paragraph) This complex is determined to be a drug according to the present claims, thereby anticipating the claimed invention.

Claims 1, 2, 4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badwan et al. (PCT international publication WO2008/148503, Reference included with PTO-892)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan as a main component.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  The limitation “as a main component” is not seen as further limiting the claim scope, since it does not specify what is intended by the term “main component.” Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps.  Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Badwan et al. discloses a solid orally-administered pharmaceutical composition, reasonably considered to be a drug, comprising an oligo-polymer having a molecular weight of 200-3000 Da. (p. 1 last two paragraphs) In a preferred embodiment the oligo-polymer is selected from a list including chitin. (p. 2 third paragraph) Therefore these pharmaceutical compositions anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Badwan et al. (PCT international publication WO2008/148503, Reference included with PTO-892)
The disclosure of Badwan et al. is discussed above.  Badwan et al. does not disclose a composition wherein the chitin oligo-polymer has the exact molecular weight recited in claim 3.  However the range of 200-3000 Da recited by Badwan et al. overlaps the claimed range of 1000-11600.  Therefore as described in MPEP 2144.05(I) a claimed range overlapping a range disclosed in the prior art is seen to be prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 5756111. (Cited in PTO-892, herein referred to as ‘111, assigned to Koyo Chemical Company, LTD, which is an applicant of the present application) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘111 anticipate the claimed invention.  Specifically, claim 1 of ‘111 claims a process for making a composition of chitin-chitosan.  Because present claims 1, 3, 4, 11, and 13 do not actually require any further elements beyond the composition comprising chitin and/or chitosan as a main ingredient, they are anticipated by the product produced by this process.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/26/2022